Citation Nr: 0433219	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial evaluation higher than 30 
percent for post-traumatic stress disorder (PTSD) before 
January 13, 2004.  

2.  Entitlement to an initial evaluation higher than 50 
percent for PTSD on and after January 13, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
May 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that decision, the RO granted service 
connection for PTSD and assigned an initial evaluation of 30 
percent from the date of receipt of the veteran's service 
connection claim in November 1999.  In February 2004, the RO 
assigned an increased initial rating of 50 percent from 
January 13, 2004.  

Despite the assignment of a partial increase in the rating 
for PTSD, the appeal for higher initial evaluation remains 
before the Board because the law provides criteria for 
ratings higher than 50 percent to which the veteran is 
potentially entitled.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) (a rating decision issued after a notice of 
disagreement which grants less than the maximum rating 
available does not "abrogate the pending appeal).  In any 
event, the veteran has continued his disagreement with the 
ratings for PTSD.  

A signed copy of a formal application for a total 
compensation rating based on individual unemployability 
(TDIU) was received from the veteran in June 2004, having 
been returned to the veteran for signature following its 
original receipt in April 2004.  The veteran's representative 
has presented contentions regarding entitlement to a TDIU.  
As the issue of entitlement to a TDIU has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
any indicated appropriate adjudicative action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  


VCAA Compliance

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), which 
redefines VA obligations with respect to notice and duty to 
assist.  Regulations implementing the VCAA were issued in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

The applicability and requirements of the VCAA must be 
considered in every case.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)).  Although 
the veteran's claim was received before November 9, 2000, 
the effective date of the new law, it appears that the VCAA 
is applicable since the claim has not been finally 
adjudicated.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant which evidence the claimant must supply and 
which evidence the VA will obtain on his or her behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record shows that the RO has not furnished the appellant 
a notice letter that explains VA obligations under the VCAA, 
particularly the requirements of Quartuccio, supra, as to any 
issue relating to PTSD.  The letters sent to the veteran with 
respect to the TDIU claim do not adequately address the 
issues raised by the PTSD claim.  

It should be noted that with respect to the content of a VCAA 
notice, the decision in Pelegrini II held, in pertinent part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

To satisfy the requirements of Pelegrini II, all of the above 
elements must be fully addressed, including element (4).  

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (CAFC) held that 38 C.F.R. § 19.9(a)(2)(ii), 
the regulation giving the Board authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, was invalid as contrary to the 
statutory authority, 38 U.S.C. § 5103(b).  As a result of 
this decision, the Board may no longer take action own its 
own to cure a defect in a VCAA notice.  

It would be contrary to the law and potentially prejudicial 
to the veteran for the Board to issue a decision before the 
VCAA has been satisfied.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Accordingly, since the record does not show that the veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to provide such notice, the Board must 
remand both issues on appeal for further RO action pursuant 
to the VCAA.  


Development of the Evidence 

The 30 percent initial evaluation for PTSD was awarded on the 
basis of detailed findings reported at a VA examination in 
August 2002 which included a comprehensive summary of the 
veteran's psychiatric history, psychosocial adjustment and 
current symptoms plus the results obtained on psychological 
testing.  The Global assessment of Functioning (GAF) score 
was 60 for his current status and 50 for the 1970s.  

The report of a later VA examination performed in January 
2004 formed the basis for the assignment of the increased 
rating of 50 percent.  The GAF score reported therein was 40.  

The Board finds that the January 2004 examination report does 
not provide the complete information required for proper 
consideration of the claim under the applicable rating 
criteria.  The summary contains a lengthy summary of 
information provided by the veteran and his daughter 
concerning the manifestations of PTSD over the years, but it 
is not sufficiently clear which events happened when, and it 
is therefore difficult to draw an adequate distinction 
between current and past symptomatology.  This is a 
significant deficiency since the veteran is reported to have 
had severe symptoms of PTSD during the 1970s, long before 
service connection was established.  

Consequently, the Board believes that the information of 
record is inadequate as to both the current PTSD 
symptomatology and the resulting psychosocial adjustment.  
This is critical because the Board may not assign a 
disability evaluation on the basis of factors that are 
outside of the criteria established by regulation; to do so 
would be error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

GAF scores provide an important form of objective 
classification of the impairment present, but such scores 
must be supported by adequate findings.  In this case, 
additional information concerning both the current (as 
distinguished from past) PTSD symptoms and the veteran's 
current psychosocial adjustment should be obtained as the 
basis for a current GAF score.  A medical opinion that 
expressly addresses the extent to which PTSD affects ability 
to work should be included.  

Lastly, it is noteworthy that at the time of January 2004 VA 
examination the veteran was experiencing a normal grief 
reaction following the recent sudden death of his wife from a 
heart attack.  The examiner stated that this "mildly 
compromised" the examination results.  

Another VA psychiatric examination should therefore be 
performed.  "[F]ulfillment of the statutory duty to 
assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (emphasis added))  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  "It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history."  
38 C.F.R. § 4.1 (2004).  

While the case is in remand status, an attempt should be made 
to determine whether the veteran is currently in receipt of 
psychiatric treatment.  He was seen at a VA outpatient 
treatment facility in November 1999 and February 2000 but he 
related at the January 2004 examination that he was not 
receiving psychiatric care because he did not want to burden 
his children with taking him to his appointments.  

It should be determined whether the veteran has started to 
receive treatment since then, and if so, records relating 
thereto should be obtained.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

A notice letter addressing the issue of 
entitlement to higher initial evaluations 
for PTSD should be sent to the veteran.  

3.  The VBA AMC should ascertain whether 
the veteran is in receipt of psychiatric 
treatment from either VA or non-VA 
providers and if so, should obtain all 
relevant records relating thereto.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).  

5.  The VBA AMC should arrange for a VA 
special psychiatric examination of the 
veteran by a psychiatrist including on a 
fee basis if necessary, for the purpose 
of ascertaining the nature and, extent of 
severity of all current manifestations of 
PTSD.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior to and 
pursuant to completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated 
special studies must be conducted.  

On the basis of a thorough review of the 
file, current examination findings, and 
any other information provided by or on 
behalf of the veteran, the examiner 
should address the following:  

(a)  Itemize, describe and 
quantify all manifestations 
of service-connected PTSD in 
accordance with the standard 
VA examination protocol.  The 
examiner should specifically 
discuss in detail whether 
PTSD is productive of 
hallucinations (as suggested 
in the January 2004 
examination report).  

(b)  Provide complete and 
detailed information 
concerning the veteran's 
psychosocial adjustment as it 
relates to all facets of his 
daily life and interactions 
with others, both within and 
outside the family.  

(c)  Describe the extent to 
which PTSD impairs the 
veteran's ability to work.  

(d)  Assign a GAF score 
appropriate to the degree of 
impairment due to 
manifestations of PTSD alone.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the VBA AMC should review 
the requested examination reports and 
required medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the VBA AMC 
should implement corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
increased initial evaluations for PTSD in 
accordance with the above discussion.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his appeal, and may result in 
its denial.  38 C.F.R. § 3.655 (2004).  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


